t c summary opinion united_states tax_court sung huey mei hsu petitioner v commissioner of internal revenue respondent docket no 29132-08s filed date sung huey mei hsu pro_se robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the issues for decision1 are whether petitioner is required to recognize additional income attributable to the sale of her principal_residence is entitled to additional expense deductions on schedule a itemized_deductions and is subject_to the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioner filed her petition she resided in the state of washington petitioner timely filed her form_1040 u s individual_income_tax_return on schedule d capital_gains_and_losses petitioner reported a gain of dollar_figure from the sale of property 1petitioner sustained a long-term loss of dollar_figure and realized a short-term gain of dollar_figure resulting from sales of stocks and bonds which she failed to report for these amounts shall be computed pursuant to rule consistent with this opinion petitioner conceded that she received and failed to report dividend income of dollar_figure her entitlement to itemized_deductions is determined by computational adjustments consistent with this opinion pursuant to sec_121 petitioner excluded from income dollar_figure of the gain associated with the sale in petitioner sold her home and realized a gain on the sale of the property although the home was her principal_residence she owned only a 50-percent interest in the home therefore only percent of the gain is attributable to her the gain realized from the sale of the property was dollar_figure her 50-percent share of the gain was dollar_figure respondent issued to petitioner a notice_of_deficiency disallowing in part3 petitioner’s exclusion_of_gain from income under sec_121 respondent alleges that petitioner is entitled to only percent of the dollar_figure exclusion_of_gain from income ie dollar_figure discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see indopco inc v 2petitioner had owned and used the home as her principal_residence since date 3in the notice_of_deficiency respondent determined that petitioner owned a 75-percent interest in the home at trial respondent acknowledged that petitioner owned only a 50-percent interest in the home 4petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her liability for tax commissioner 503_us_79 290_us_111 i sec_121 exclusion sec_121 provides for the exclusion_from_gross_income of up to dollar_figure of gain from the sale_or_exchange of property if the property was owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more during the 5-year period preceding the sale_or_exchange while petitioner satisfies the requirements of sec_121 respondent alleges that because petitioner held only a 50-percent interest in the home she is entitled to only percent of the dollar_figure dollar_figure allowable exclusion under sec_121 sec_121 however contains no such limitation for partial owners of a principal_residence in fact the regulations provide that unmarried joint owners each owning a 50-percent interest in a principal_residence are each entitled upon sale to the full limitation amount of dollar_figure on their portions of the gain see sec_1_121-2 example income_tax regs therefore petitioner is entitled to exclude from income up to dollar_figure on her portion of the gain realized from the sale of her principal_residence for ii schedule a itemized_deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner supra pincite 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner sought an increase in her schedule a deductions because of unclaimed casualty losses sustained on a home in taiwan losses on an investment and mortgage interest payments a casualty_loss petitioner credibly testified that she owned a home in taiwan during that sustained substantial typhoon damage but she presented no evidence as to the expenses associated with the sustained loss or whether she was reimbursed by insurance or otherwise accordingly petitioner’s request for additional expense deductions due to a sustained casualty_loss during is denied b investment losses petitioner testified that she incurred losses as a result of an investment with vitality investment group and at trial she proffered a document to substantiate her claim the document however actually showed that petitioner realized a gain accordingly the court is unable to conclude that petitioner sustained investment losses c additional mortgage interest petitioner testified that she paid additional mortgage interest in that she did not deduct on her return for petitioner claimed a mortgage interest_deduction of dollar_figure but the court is unable to conclude that this amount did not include the interest she paid on her principal_residence accordingly the court must disallow petitioner’s request for an additional mortgage interest_deduction ii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id in view of the concessions the additional allowances the computational adjustments and the court’s holdings herein it is unclear whether there is an underpayment of income_tax for the court leaves for the parties to determine as part of the rule_155_computations whether there is an underpayment if an underpayment exists because of petitioner’s concession for her failure to report dividend income of dollar_figure petitioner will be liable for the accuracy-related_penalty because respondent will have met his burden of production and petitioner has not established a reasonable_cause or good_faith defense to reflect the foregoing decision will be entered under rule
